DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/21, 8/7/20, 2/14/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-15 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Interdigital ('UE behaviour related to CORESET(s) configured by PBCH" 3GPP TSG RAN WG1 NR Ad-Hoc#2, June 27, 2017), as disclosed in the IDS.

As to claim 1, Interdigital teaches a PDCCH resource configuration method, which is applied to a network device (Interdigital, Section 2 Proposal 4, method for configuring PDCCH), comprising: 
determining resource configuration information of PDCCH (Interdigital, Section 2 Proposal 4, determining slot format related information of the PDCCH); 
(Interdigital, Section 2, proposal 4, REG bundle size is determined),  CCE-REG mapping manner (Interdigital, Section 2, proposal 3, CCE to REG mapping is determined), and REG mapping manner (Interdigital, Section 2, proposal 3, REG to CCE mapping); and 
configuring PDCCH resources according to the resource configuration information (Interdigital, Section 2, proposal 4, configuring CORSETS semi-statically), and transmitting the resource configuration information to a user equipment (Interdigital, Section 2, proposal 4, information is then transmitted and received by the UE through system information).

As to claim 2, Interdigital teaches wherein after the step of configuring PDCCH resources according to the resource configuration information, the method further comprises: mapping the PDCCH to a physical resource (Interdigital, Section 2, proposal 4, mapped to a frequency resource (physical)).

As to claim 3, Interdigital teaches wherein the transmitting the resource configuration information to a user equipment comprises: transmitting the resource configuration information to the user equipment, by system information block (Interdigital, Section 2, proposal 4, information is then transmitted and received by the UE through system information).

As to claim 4, Interdigital teaches wherein after the step of transmitting the resource configuration information to a user equipment, the method further comprises: transmitting physical layer control signaling in the PDCCH (Interdigital, Section 2, proposal 4, physical downlink control channel).

As to claim 11, Interdigital teaches wherein the resource configuration information comprises information of resource configurations for a plurality of user equipment’s; and/or information of a (Interdigital, Section 2, CORSET(s) plural for a UE)

As to claim 12, Interdigital teaches a PDCCH resource determining method, which is applied to a user equipment (Interdigital, Section 2 Proposal 4, method for configuring PDCCH), comprising: 
obtaining resource configuration information of PDCCH from a network device (Interdigital, Section 2 Proposal 4, determining slot format related information of the PDCCH); 
wherein the resource configuration information at least comprises: REG bundle size (Interdigital, Section 2, proposal 4, REG bundle size is determined),  CCE-REG mapping manner (Interdigital, Section 2, proposal 3, CCE to REG mapping is determined), and REG mapping manner (Interdigital, Section 2, proposal 3, REG to CCE mapping); and 
determining a mapping relationship between CCEs and REGs in the PDCCH according to the resource configuration information, and constructing CCEs and corresponding search space according to the mapping relationship between the CCEs and the REGs (Interdigital, Section 2, proposal 4, configuring CORSETS semi-statically based on the mapping).

As to claim 13, Interdigital teaches wherein the obtaining resource configuration information of PDCCH from a network device comprises: receiving minimum system information, system information block, radio resource control (RRC), medium access control element (MAC CE) or group-common PDCCH message, transmitted by the network device, and obtaining the resource configuration information from the received minimum system information, system information block, RRC, MAC CE or group- common PDCCH message (Interdigital, Section 2, proposal 4, information is then transmitted and received by the UE through system information).

As to claim 14, Interdigital teaches wherein after the step of constructing CCEs and corresponding search space according to the mapping relationship between the CCEs and the REGs, the method further comprises: blindly detecting physical layer control signaling within the search space of the PDCCH (Interdigital, Section 2, proposal 4, physical downlink control channel)..

As to claim 15, Interdigital teaches wherein when the CCE-REG mapping manner is interleaved mapping, the resource configuration information further comprises a configuration parameter of an interleaver (Interdigital, Section 2, proposal 3, configuration for interleaved mapping).

As to claim 33, Interdigital teaches a network device (Interdigital, Section 1, NR network device) comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps: determining resource configuration information of PDCCH (Interdigital, Section 2 Proposal 4, determining slot format related information of the PDCCH); 
wherein the resource configuration information at least comprises: REG bundle size (Interdigital, Section 2, proposal 4, REG bundle size is determined),  CCE-REG mapping manner (Interdigital, Section 2, proposal 3, CCE to REG mapping is determined), and REG mapping manner (Interdigital, Section 2, proposal 3, REG to CCE mapping); and 
configuring PDCCH resources according to the resource configuration information (Interdigital, Section 2, proposal 4, configuring CORSETS semi-statically), and transmitting the resource configuration information to a user equipment (Interdigital, Section 2, proposal 4, information is then transmitted and received by the UE through system information).

As to claim 34, Interdigital teaches A user equipment comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of the PDCCH resource determining method according to claim 12 (Interdigital, UE and network devices).

As to claim 35, Interdigital teaches a computer readable storage medium comprising a computer program stored thereon; wherein the computer program is executed by a processor to implement steps of the PDCCH resource configuration method according to claim 1 (Interdigital, UE and network devices have memory to execute steps).

As to claim 36, Interdigital teaches a computer readable storage medium comprising a computer program stored thereon; wherein the computer program is executed by a processor to implement steps of the PDCCH resource determining method according to claim 12 (Interdigital, UE and network devices have memory to execute steps).

Allowable Subject Matter
Claims 5-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 5-10 and 16 contain allowable subject matter over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 5, … wherein when the CCE-REG mapping manner is non-interleaved mapping, the configuring PDCCH resources according to the resource configuration information comprises:  Page 3 of 8Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10036US01 mapping each CCE to one or more consecutive REG bundles according to the REG bundle size; mapping each REG bundle to multiple REGs according to the REG bundle size and the REG mapping manner. …in combination with other limitations recited as specified in Claim 5.

The first closest prior art of record is MediaTek (R1-1707821) as disclosed in the IDS. MediaTek teaches a method for PDCCH structure and transmission shcheme. MediaTek teaches REG bundle size is different for mapping of NR-PDCCH with or without interleaved mapping of CCE to REGs.  MediaTek does not teach wherein when the CCE-REG mapping manner is non-interleaved mapping, the configuring PDCCH resources according to the resource configuration information comprises:  Page 3 of 8Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10036US01 mapping each CCE to one or more consecutive REG bundles according to the REG bundle size; mapping each REG bundle to multiple REGs according to the REG bundle size and the REG mapping manner.

The second closest prior art of record is Nogami et al (Pub No: 2019/0053318). Nogami teaches a method for control channel mapping for a CORESET including a CCE-REG mapping provided by higher layer parameter and a REG bundle size in case of interleaved CCE to REG mapping.  Nogami does not teach wherein when the CCE-REG mapping manner is non-interleaved mapping, the configuring PDCCH resources according to the resource configuration information comprises:  Page 3 of 8Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10036US01 mapping each CCE to one or more consecutive REG bundles according to the REG bundle size; mapping each REG bundle to multiple REGs according to the REG bundle size and the REG mapping manner.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.